Citation Nr: 9927752	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  90-45 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for gouty arthritis, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to April 
1963, March 1968 to September 1968, and July 1976 to July 
1980.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1991 and May 1994, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's gouty arthritis has not been shown to 
produce constitutional manifestations associated with active 
joint involvement, that are totally incapacitating. 

3.  The veteran's gouty arthritis has not been shown to 
result in limitation of motion of the elbows, knees or 
ankles.

4.  The veteran's gouty arthritis has not been shown to 
result in moderate subluxation or lateral instability of the 
knees.  

5.  The veteran's gouty arthritis has not been shown to 
result in hallux valgus that is severe or that has required 
surgical resection.  



CONCLUSION OF LAW

The schedular criteria for a combined rating in excess of 60 
percent for gouty arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.71a, 
Diagnostic Codes 5002, 5207, 5257, 5271, 5272 and 5280 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

The Board is satisfied that VA has fulfilled its duty to 
assist the veteran in developing his claim.  Private and VA 
treatment records have been obtained and associated with the 
claims file.  The RO has also attempted to re-examine the 
veteran for evaluation purposes.  The veteran was scheduled 
for a VA examination in August 1998, but the veteran did not 
report.  

In follow-up written correspondence sent to the veteran in 
October 1998, the RO informed the veteran that he had failed 
to report for a scheduled VA examination.  He was informed 
that according to VA regulations, failure to report for an 
examination without good cause results in a denial of the 
claim.  He was informed that his case would be reviewed on 
the evidence of record, when records from the Social Security 
Administration (SSA) were received.  If he was now willing to 
report to VA for an examination, he should so state and 
another examination would be scheduled.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase without good cause, the claim shall 
be denied.  See 38 C.F.R. § 3.655(b) (1998).  In this regard, 
the Board points out that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In light of the above attempts by the RO to develop the 
veteran's claim, it is the Board's conclusion that all 
available relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1998).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the provisions of the Rating Schedule, gouty arthritis 
with constitutional manifestation associated with active 
joint involvement, totally incapacitating, warrants a 100 
percent evaluation.  Diagnostic Codes 5002, 5017.  

Chronic residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are rated under the appropriated 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under the 
diagnostic code for rheumatoid arthritis.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  The higher evaluation is to be assigned.  
Diagnostic Code 5002. 

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for gout by a January 1981 rating 
decision.  The assigned evaluation was noncompensable, 
effective July 1980.  An October 1988 rating decision granted 
the veteran a separate 10 percent evaluation for gouty 
arthritis of the right elbow; and a separate 10 percent 
evaluation for gouty arthritis of the right ankle, effective 
May 1987.  The combined evaluation was 20 percent, effective 
May 1987.  The February 1990 rating decision on appeal 
confirmed and continued the separate 10 percent evaluation 
for the right elbow.  A June 1995 rating decision granted the 
veteran separate evaluations for gouty arthritis of 
additional joints, and increased the evaluation for the right 
elbow, for a combined evaluation of 60 percent, effective 
March 23, 1989, the date of receipt of the increased rating 
claim.  Specifically, a 30 percent evaluation was assigned 
for gouty arthritis, right elbow with loss of range of 
motion, under Diagnostic Code 5002-5207; and a 20 percent 
evaluation was assigned for gouty arthritis, left elbow with 
loss of range of motion, under Diagnostic Code 5207.  A 10 
percent evaluation was assigned for gouty arthritis of the 
right knee, and a 10 percent evaluation was assigned for 
gouty arthritis of the left knee, each under Diagnostic Code 
5257.  A 10 percent evaluation remained for the right ankle 
(limitation of motion on swelling), under Diagnostic Code 
5272, effective from May 1987 to March 1989, and a 
noncompensable evaluation was assigned for gouty arthritis, 
bilateral ankles, under Diagnostic Code 5271; and a 
noncompensable evaluation was assigned for bilateral hallux 
valgus, secondary to gouty arthritis, under Diagnostic Code 
5002-5280.  Each evaluation was effective from March 23, 
1989.  The combined evaluation remained 20 percent, effective 
May 1987, and was increased to 60 percent effective March 
1989.  A bilateral factor of 5.5 percent was added for 
Diagnostic Codes 5002/5207-5207, and 5257 - 5257.  

The current appeal stems from a request received on March 23, 
1989, wherein the veteran sought an increased evaluation for 
gouty arthritis and asserted both arms were affected.  VA 
outpatient treatment reports dated in 1988 and 1989 reflect 
the veteran was seen for a flare-up of gout involving the 
right first metacarpophalangeal joint in April 1988 when he 
reported he had been noncompliant with medication.  He was 
seen at a VA outpatient rheumatology clinic in May 1989 with 
a complaint of pain in both elbows.  It was noted the veteran 
had a long history of noncompliance with medication, and that 
he had missed appointments.  There was no objective evidence 
of inflammation.  In July 1989, he was seen at a VA 
orthopedic clinic as an outpatient with a complaint of 
decreased range of motion of the right elbow due to pain.  
Following examination, the assessment was right elbow gout 
arthritis with mild decrease in range of motion of 15 degrees 
loss of functional elbow extension.  Conservative management 
was continued.

The report of a January 1990 VA examination indicates the 
veteran complained of generalized joint pain with swelling 
and limitation of motion, and that he was on medication.  It 
was noted the examination was limited to the right elbow, 
"as requested" by the VA.  An exostosis of the dorsal 
aspect of the right elbow was noted, with pain and swelling.  
Range of motion was painful, with flexion to 100 degrees, 
extension from zero to 160 degrees, supination  to 60 degrees 
and pronation to 90 degrees.   

The report of an October 1990 VA hospitalization reflects the 
veteran was treated for acute gouty arthritis of the left 
knee.  It was noted he had been noncompliant with medication.

According to the report of an April 1991 VA orthopedic 
examination, the veteran complained of generalized joint 
pains accompanied by swelling of the joints and exacerbated 
by cold and moist weather with frequent episodes of stabbing 
pains and functional limitations of the extremities.  The 
veteran said that the symptoms were permanent in the right 
elbow and right ankle, but migratory in all joints.  On 
physical examination, extension of the right elbow was to 150 
degrees.  The right elbow was painful to examination and with 
movement.  The right ankle had swelling and hyperemia, and 
limited and painful movements.  Dorsiflexion was to 10 
degrees, and plantar flexion was to 30 degrees.  The 
diagnosis was gouty arthritis.  

In April 1991, the veteran was also given a VA rheumatology 
examination.  Joint examination was essentially unremarkable, 
except for decreased range of motion of the right elbow.  The 
knees appeared normal as did the big toes.  There was no 
tophi visible.  The final diagnoses were history of acute 
gouty arthritis of the left knee, big toes and right ankle;  
chronic joint deformity of the right elbow with decrease in 
range of motion; and degenerative joint disease of multiple 
joints.  

The report of a December 1992 VA hospitalization reflects 
that the veteran had complaints of arthralgia and left knee 
swelling with tenderness.  He was diagnosed with gout.  On 
discharge, he was told to have bed rest, a regular diet, and 
a one week convalescence period.  

The veteran presented testimony during an August 1990 
personal hearing before a RO hearing officer, and a September 
1993 hearing before a travel section of the Board, chaired by 
the undersigned Board member.  During the 1990 hearing, the 
veteran asserted that he had been suffering from gout of the 
feet and elbows and that he was beginning to suffer from gout 
of the knees.  He asserted that since his January 1990 VA 
examination, the right elbow disability had worsened.  He 
complained of constant pain with occasional cramps.  He 
reported that he had been told by a doctor that his 
conditions were worse.  As a result of his gout, he was 
unable to do strenuous activity or play softball, for which 
he had been paid.  He received treatment only from VA.  He 
took three types of prescription medicine and explained that 
his use of them would continue for the rest of his life.  

During the September 1993 hearing, the veteran testified that 
it was difficult for him to perform his job at the Postal 
Service due to his gout.  He said that he had been relieved 
in the past due to inability to perform.  He reported that he 
received treatment at the San Juan VAMC, but he was not 
satisfied with the treatment.  He noted that he would get 
cramps in his right arm and had to stay on a special diet.  
He reported pain and swelling in all joints.  

On March 1995 VA orthopedic examination, the veteran 
complained of severe pain with no acute attacks, improved 
with Naprosyn.  On physical examination, the range of motion 
for the elbows was from 10 to 90 on the left, and from 20 to 
90 on the right, with good strength.  There was bilateral 
tophi with right olecranon bursa tenderness.  The knees had 
bilateral crepitus with range of motion from -10 to 110 
bilaterally.  There was no tophi.  The veteran was unable to 
squat due to severe pain and crepitus.  The veteran's ankles 
had full range of motion, with no swelling and normal 
strength.  There was bilateral hallux valgus deformity with 
tophi in the metatarsophalangeal joints, which were tender to 
palpation.  Radiographic examination showed mild degenerative 
joint disease of both knee joints with suprapatellar effusion 
and an extosis-like projection in the left medial femoral 
epicondyle.  The final diagnosis was residual arthritis of 
the ankles, knees, elbows and toes secondary to gout attacks 
and loss of range of motion of elbows and knees.  

VA outpatient treatment records show that the veteran 
complained of a gouty attack in January 1993 and early August 
1995 with pain and swelling of the right knee.  Treatment was 
provided over several visits, and assessments included gouty 
arthritis vs. septic arthritis.  Medications were provided.

An August 1995 treatment note by Isabel Vega Gomez, M.D., 
indicates that the veteran was evaluated for severe pain in 
both knees.  He presented with a lot of difficulty walking.  
Dr. Gomez provided that the veteran had gout and needed to 
rest indefinitely because his work involved walking.  

According to the report of a November 1996 private 
examination conducted for the Postal Service by Dr. Gomez, 
the veteran was found able to perform intermittent activities 
with no hand restrictions or fine manipulation restrictions.  
Lifting was restricted to 10-20 pounds.  He was found able to 
work 8 hours a day.  

In a November 1996 statement, Dr. Gomez stated that the 
veteran was able to return to work and that he suffered from 
gout.  

In May 1997, a private examination found that the veteran had 
a sedimentation rate of 100.0 mm/hour.  A private 
radiographic examination found that the veteran had moderate 
bilateral osteoarthritis of the knees.  In the elbows, the 
veteran had changes consistent with deformity secondary to 
gouty arthritis. In the left elbow, the veteran had changes 
of bursitis.  

Private range of motion studies conducted in May 1997 reflect 
that the veteran had full range of motion in each elbow, each 
knee, and each ankle.  

The veteran underwent a private rheumatology examination in 
June 1997 that resulted in diagnoses of chronic liver 
disease, gouty arthritis and chronic alcoholism.  The 
examiner provided an opinion that the veteran was a 
chronically ill patient with chronic liver disease, probably 
liver cirrhosis, and was impaired to work on a regular basis.  

A June 1997 Physical Residual Functional Capacity Assessment 
found that the veteran  had gouty arthritis with a 
sedimentation rate of 100.  He presented looking chronically 
ill.  Radiographic examination results were provided and some 
exertional, postural and manipulation limitations were noted.  
The examiner noted that the veteran's symptoms as alleged to 
produce physical limitations were not disproportionate to the 
expected severity or duration on the basis of medically 
determinable impairments.  The severity of the veteran's 
symptoms and its alleged effects on function were consistent 
with the total medical and non-medical evidence.  

A decision by the Social Security Administration (SSA) dated 
in August 1997 found that the veteran was disabled as of 
September 1995.  His primary diagnosis was gouty arthritis, 
with a secondary diagnosis of osteoarthritis of both knees.  

In August 1998, the veteran failed to report for a scheduled 
VA examination.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 60 percent for 
gouty arthritis.  The medical evidence does not show that the 
veteran has gouty arthritis with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating, warranting a 100 percent evaluation.  
Diagnostic Code 5002.  

The Board recognizes that the veteran was found disabled by 
an August 1997 SSA decision, due to gouty arthritis, and that 
private medical evidence shows that the veteran is under some 
functional limitations.  However, this evidence that the 
veteran is unemployable does not show that the veteran is 
totally incapacitated.  In this regard the Board points out 
that a May 1997 examination found that the veteran had full 
range of motion of the ankles, knee and elbows.  The veteran 
has not asserted that he is unable to perform activities of 
daily living, or that he requires any help of any kind in his 
daily activities.

The Board also finds that the preponderance of the evidence 
is against a combined evaluation in excess of 60 percent, 
based on increased evaluations for the veteran's individually 
evaluated elbows, knees, ankles and bilateral hallux valgus.  
First, an increased evaluation is not warranted for the 
veteran's elbows, knees or ankles, based diagnostic codes 
addressing range of motion: Diagnostic Codes 5206, 5207, 
5260, 5261, 5271 or 5272 (1998).  The most recent range of 
motion studies found that veteran had essentially full range 
of motion of the elbows, knees and ankles, with no ankylosis.  
Similarly, an increased evaluation is not warranted for the 
veteran's knees, based on Diagnostic Code 5257.  There is no 
evidence that the veteran's knees are characterized by 
moderate subluxation or lateral instability.  Finally, an 
increased evaluation for the veteran's bilateral hallux 
valgus is not warranted under Diagnostic Code 5280 as there 
is no evidence that either is severe or that that either has 
required surgical resection.  

The Board recognizes the veteran's complaints of pain in his 
various joints, but finds that this pain does not warrant 
increased evaluations for any of the individually evaluated 
joints.  The most recent objective medical evidence shows no 
limitation of motion of the elbows, knees, or ankles.  
Accordingly, the Board concludes that the veteran's joints 
are correctly evaluated, and higher evaluations under 
sections 4.40, 4.45 or 4.59 for complaints of pain are not 
warranted.  See, Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. at 202.

In light of the above, an evaluation in excess of 60 percent 
for the veteran's gouty arthritis is denied.  

ORDER

An increased evaluation for gouty arthritis is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

